PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                 ______________

                      No. 14-2044
                    ______________

            ALEXANDRA CHAVARRIAGA,
                                               Appellant

                            v.

     STATE OF NEW JERSEY DEPARTMENT OF
CORRECTIONS; ATTORNEY GENERAL NEW JERSEY;
  NEW JERSEY COMMISSIONER OF CORRECTIONS;
 CORRECTIONS SERGEANT BROWN; JOHN DOE #1;
  JOHN DOE #2; JANE DOE; MARCUS WAIR; PHILIP
 SHEPPARD; JOHN DOE #3; JOHN DOE #4; VARIOUS
 UNKNOWN CORRECTIONS EMPLOYEES ASSIGNED
TO THE SPECIAL INVESTIGATIONS DIVISION OF THE
         DEPARTMENT OF CORRECTIONS
                 ______________

  On Appeal from the United States District Court for the
                 District of New Jersey
             (D.C. Civ. No. 3-12-cv-04313)
      Honorable Michael A. Shipp, District Judge
                   ______________

                  Argued June 18, 2015
    BEFORE: AMBRO, FUENTES, and GREENBERG,
                 Circuit Judges

                (Filed: November 16, 2015)
                     ______________

Fredric J. Gross, Esq.
7 East Kings Highway
Mt. Ephraim, NJ 08059

Noel C. Crowley, Esq.     [Argued]
Crowley & Crowley
20 Park Place, Suite 206
Morristown, NJ 07960
      Attorneys for Appellant

Dianne M. Moratti, Esq.
Daniel M. Vannella, Esq. [Argued]
Lisa A. Puglisi, Esq.
Office of Attorney General of New Jersey
Department of Law & Public Safety
Division of Law
Richard J. Hughes Justice Complex
25 Market Street, P.O. Box 112
Trenton, NJ 08625
       Attorneys for Appellees

                     ______________

                        OPINION
                     ______________




                             2
GREENBERG, Circuit Judge.

                     I. INTRODUCTION

       This matter comes on before this Court on an appeal in a
case in which a former inmate in the custody of the New Jersey
Department of Corrections (“NJDOC”), now the appellant,
Alexandra Chavarriaga, claims that correctional officers
violated her constitutional rights when, without proper
authorization, they took her from one place of confinement to
another where they denied her potable water, clothing, and
sanitary napkins and related medications and subjected her to an
unlawful body cavity search. The District Court on March 27,
2014, granted three defendants’ motion for summary judgment
and dismissed appellant’s remaining claims against the other
defendants, as it held that she did not demonstrate that there
were issues of material fact requiring the Court to deny the
summary judgment motion and appellant’s complaint did not
allege facts constituting a cause of action. Chavarriaga v. New
Jersey, Civ. No. 12-4313, 2014 WL 1276345 (D.N.J. Mar. 27,
2014) (“Chavarriaga”).

        We will affirm the District Court’s March 27, 2014 order
granting summary judgment under Fed. R. Civ. P. 56 to
defendants former New Jersey Attorney General Jeffery S.
Chiesa, New Jersey Commissioner of Corrections Gary M.
Lanigan, and Correctional Sergeant Janice Brown, and, with the
significant exceptions that we discuss below, we will affirm the
order dismissing the action pursuant to Fed. R. Civ. P. 12(b)(6)
as to the remaining defendants, the NJDOC, John Doe #1, John
Doe #2, John Doe #3, John Doe #4, Jane Doe, Marcus Wair,
Philip Sheppard, and Various Unknown Corrections Employees.
 Appellant sued Chiesa in his official and individual capacity but




                                3
she sued the other defendants only in their individual capacities.1
 The defendants other than the NJDOC, Chiesa, and Lanigan are
NJDOC correctional officers. We reach our result even though
only Chiesa, Lanigan, and Brown were served with process and
have been the only defendants participating in this case.2 We
also will affirm the Court’s denial of appellant’s cross-motion
for partial summary judgment against Lanigan, Brown, and the
NJDOC and its denial of appellant’s motion for sanctions
against the participating defendants’ counsel arising from what
appellant considers was their obstruction of the discovery
process. In addition, we will affirm the Court’s denial of
appellant’s motion for class action certification as moot, but do
so without prejudice to appellant renewing the motion on the
remand for which we are providing. Finally, we will remand the
case to the District Court for further proceedings that can go
forward only if appellant is able to amend her complaint to name
real persons as defendants.



            II. STATEMENT OF JURISDICTION

1
 Appellant recites in her brief that she sued the other defendants
in both their individual and official capacities but her complaint
recites that she was suing only Chiesa in both capacities. This
discrepancy has no bearing on our outcome because if she had
indicated in her complaint that she was suing all of the
defendants in both capacities our result would not be different.

2
  We review the matter with respect to the other defendants even
if fictional or unknown because the District Court decided the
case on the merits with respect to all the defendants and
appellant’s appeal is from an order including that disposition.




                                4
       The District Court had jurisdiction under 28 U.S.C. §§
1331, 1343, and 1367, and we have jurisdiction under 28 U.S.C.
§ 1291.



                III. STANDARD OF REVIEW

        We exercise plenary review over a district court’s grant
of summary judgment. Blackhawk v. Pennsylvania, 381 F.3d
202, 206 (3d Cir. 2004). A court may grant a motion for
summary judgment if, after it considers all probative materials
of record, with inferences drawn in favor of the non-moving
party, the court is satisfied that there are no genuine issues of
material fact and the movant is entitled to judgment as a matter
of law. Celotex Corp. v. Catrett, 477 U.S. 317, 330, 106 S.Ct.
2548, 2556 (1986); Brooks v. Kyler, 204 F.3d 102, 105 n.5 (3d
Cir. 2000). A dispute over an issue is “genuine” only if a
reasonable jury could find in the non-movant’s favor on that
issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48,
106 S.Ct. 2505, 2510 (1986). But the party opposing a motion
for summary judgment “must do more than simply show that
there is some metaphysical doubt as to the material facts.” Big
Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358,
1363 (3d Cir. 1992) (citation and internal quotation marks
omitted). Rather, that party must point to specific factual
evidence showing that there is a genuine dispute on a material
issue requiring resolution at trial. See Celotex, 477 U.S. at 323-
24, 106 S.Ct. at 2551.

       We also exercise plenary review over a district court’s
dismissal of a complaint under Rule 12(b)(6) for failure to state
a claim. Pension Trust Fund for Operating Eng’rs v. Mortg.




                                5
Asset Securitization Transactions, Inc., 730 F.3d 263, 268 (3d
Cir. 2013); Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.
2000). When considering a motion to dismiss a complaint under
Rule 12(b)(6) for failure to state a claim, “[f]irst, the court must
take note of the elements a plaintiff must plead to state a claim.”
 Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (citation
and internal quotation marks omitted). Then the court must
determine if a claim has facial plausibility, a threshold that can
be reached only when a plaintiff pleads factual content—as
opposed to mere conclusions—allowing the court to “draw the
reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129
S.Ct. 1937, 1949 (2009). Although the court “must accept the
allegations in the [c]omplaint as true, [it is] not compelled to
accept unsupported conclusions and unwarranted inferences, or
a legal conclusion couched as a factual allegation.” Morrow v.
Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (quoting Baraka v.
McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)) (internal
quotation marks omitted).




                     IV. BACKGROUND

               A.     Factual Allegations

       Appellant alleged in her final amended complaint, which
we usually simply call “the complaint,” that defendants
subjected her to cruel and unusual punishment and denied her
equal protection and due process of law in violation of 42
U.S.C. §§ 1983, 1985, and 1986, the United States Constitution,




                                 6
and parallel New Jersey state law.3 In addition, appellant
claimed that defendants did not follow mandated state-law
procedures in making the body cavity search of her. When we
consider these allegations, we view them in a light most
favorable to appellant. Appellant alleged that in 2010 and 2011,
while she was in NJDOC custody, custodial personnel placed
her at different times in the Garrett House, a residential
community release program, the New Jersey State Prison
(“NJSP”), and the Edna Mahan Correctional Facility (“EMCF”),
and that they unlawfully transferred her three times from the
Garrett House to the other facilities. Appellant remained in
NJDOC custody until March 25, 2013, when she completed her
sentence.

        Appellant alleged in her complaint that she was subjected
to constitutional violations on three separate occasions in 2010
and 2011, during the times that she was being transferred to the
EMCF from the Garrett House and, while en route, the custodial
personnel temporarily housed her in a cell at the NJSP. Indeed,
she alleged that certain of the transfers in themselves denied her
due process and equal protection of the law. Beyond the
transfers, she alleged that the first violation occurred on April 7,
2010, when custodial personnel first removed her from the
Garrett House for two alleged infractions of NJDOC rules and
she was held unclothed at the NJSP overnight in cell South-l-
GG-12, a cell that she characterizes as a “Psychiatric Unit.”
(J.A. 23, 24, 75.) But that allegation is somewhat tangential to
3
  In her complaint, appellant alleged a cause of action against
Chiesa and Lanigan based on 42 U.S.C. § 1343(a)(2), a statute
that does not exist. (J.A. 71.) It is possible that she intended to
cite 28 U.S.C. § 1343(a), which is a jurisdictional statute, but, if
so, it would add nothing to her case.




                                 7
her case as she does not focus on the events surrounding her first
removal from the Garrett House.

       Rather, the case centers on appellant’s allegations
concerning constitutional violations from which she claims to
have suffered after having been transferred from the Garrett
House during her second confinement at the NJSP from May 31,
2011, to June 2, 2011. She asserted in her complaint that on this
occasion the correctional personnel transferred her from the
Garrett House in retaliation for a suit she had brought against
detectives in the Somerset County prosecutor’s office arising
from her claim that they used excessive force in arresting her.
(J.A. 77.) She claimed that defendants John Doe #1 and John
Doe #2 made the second transfer on May 31, 2011, when they
drove her from the Garrett House to the NJSP without lawful
authority and that when they arrived at the NJSP, Sergeant
Brown, a NJDOC supervisor, “ordered all of [her] clothing
removed, whereupon [her] clothing was taken from her.” (J.A.
79.) She asserted that Brown assigned her to cell South-l-GG-
12, where she remained unclothed and was allegedly visible
from time to time to “male staff and prisoners” for the next three
days. (J.A. 81.) Appellant alleged that defendant Jane Doe
entered her cell during that three-day period and made a painful
and unjustified manual body cavity search of her rectum and
vagina. (J.A. 79-80.) Appellant also alleged that the plumbing
in her cell was not working and, as a result, she was not
provided with potable water during this three-day period, and
that when she asked for drinking water the correctional officers
told her to drink from the cell’s toilet bowl. (J.A. 80.) Further,
she contends that she was not permitted to shower until the last
day she was at NJSP, on June 2, 2011. Although there was a
shower in the South-1-GG unit, appellant alleged that she was




                                8
forced to “walk down a spiral staircase to another unit and then
down a hallway, naked and shackled, in plain view of male
prisoners and staff, to reach a shower.” (J.A. 81.) She also
alleged that the officers denied her sanitary napkins and
medications for migraine headaches and menstrual cramps.
(J.A. 80-81.)

        Appellant alleged that during a third transfer from the
Garrett House, the NJDOC housed her again at the NJSP in cell
South-l-GG-12, from December 22, 2011, to December 23,
2011. (J.A. 82.) She alleged that the correctional personnel
made this third transfer and determined her cell placement in the
NJSP because of what she claimed was a meritless disciplinary
complaint that had been filed against her in retaliation for her
suit against the Somerset County detectives. Appellant alleged
that the custodial personnel again deprived her of potable water
during this third confinement in cell South-l-GG-12. (J.A. 87.)4
4
  Appellant’s complaint only briefly touched on her first and
third confinements at the NJSP. As we have indicated, her
allegations largely focused on her transfers among the three
facilities that we have identified and on due process, equal
protection, and cruel and unusual punishment claims based on
the denial of clothing, potable water, and sanitary napkins and
related medications, as well as the manual body cavity search,
during her second NJSP confinement. For this reason, and
because she did not allege that the participating defendants were
involved directly with her treatment during either her first or
third NJSP confinements, we largely focus our discussion on her
allegations regarding her transfers and her treatment during her
second confinement at the NJSP from May 31, 2011, to June 2,
2011.




                               9
        Appellant alleged that Chiesa and Lanigan were “well
aware of some or all of the wrongdoing described [in the
complaint], [but] did nothing to punish the wrongdoers and did
nothing to prevent recurrences, thereby approving of the
outrageous conduct inflicted upon [her] and making themselves
co-conspirators, aiders and abettors of the other individual
defendants.” (J.A. 92.) For that reason, she claims that Chiesa
and Lanigan violated her federal and state constitutional rights
and are liable to her under 42 U.S.C. §§ 1983, 1985, and 1986
and N.J. Stat. Ann. § 10:6-2c. (J.A. 69, 71.) Though appellant
alleged that Chiesa and Lanigan had at least some knowledge of
the wrongdoings that she described in her complaint, she did not
identify their source of this knowledge. Appellant also alleged
that the NJSP personnel did not repair the faucet and plumbing
in cell South-l-GG-12 because the NJSP’s Special Investigations
Division (“SID”) wanted to reserve that cell as a torture cell for
disfavored inmates like herself. (J.A. 85.) Appellant also
alleged that certain defendants conspired to issue false
disciplinary charges against her and that the NJDOC wrongfully
withheld sentence credits from her after the dismissal of the
disciplinary charges, thereby extending her time in custody.
(J.A. 86-88.)5

5
  In addition to her claim that defendants violated federal and
state constitutional provisions and civil rights laws, appellant
alleged in her complaint that defendants violated the New Jersey
common law (J.A. 73-74), a contention on which she expanded
in her brief to include the New Jersey Torts Claim Act, which to
a degree embraces common law principles. Appellant’s br. at
36. We, however, do not address these New Jersey law
contentions because she did not specify in her brief the Tort
Claims Act sections that she claims defendants violated and she




                               10
              B.     Procedural History

       Appellant initiated this action by filing a complaint
seeking class action status in the Superior Court of New Jersey
against the NJDOC, Chiesa, Lanigan, Greg Bartkowski, an
administrator at the NJSP, Brown, John Doe #1, John Doe #2,
and Jane Doe. On July 12, 2012, Chiesa, Lanigan, and Brown,
the only defendants served with process and thus the only
defendants participating in this case, removed the action to the
District Court. Appellant filed her final amended complaint on
August 15, 2013, adding Marcus Wair and Philip Sheppard,
employees in the NJDOC’s SID, and John Doe #3 and John Doe
#4 as defendants. Inasmuch as neither Wair nor Sheppard has
been served with process neither has participated in this case.

cites only one New Jersey state court case in her opening brief
and one New Jersey state court case in her reply brief so she did
not develop the claims adequately. In the circumstances, she has
abandoned her Tort Claims Act and common law claims. See
United States v. Irizarry, 341 F.3d 273, 286 n.3 (3d Cir. 2003)
(defendant waived for review on appeal claim that district court
abused its discretion in denying his severance motion, where he
did not raise claim in his statement of issues presented on
appeal, and he did not pursue claim in argument section of his
brief); McClintock v. Eichelberger, 169 F.3d 812, 817 (3d Cir.
1999) (declining to entertain a First Amendment retaliation
argument because “appellants did not plead it as the basis for
relief in their complaint”); Krouse v. Am. Sterilizer Co., 126
F.3d 494, 499 n.1 (3d Cir. 1997) (noting that “we will not read
causes of action into a complaint when they are not present”
because to do otherwise would deprive defendants of the notice
required by Fed. R. Civ. P. 8).




                               11
Appellant did not include Bartkowski as a defendant in this
complaint. (J.A. 70-74.)

        On August 29, 2013, Chiesa, Lanigan, and Brown moved
to dismiss the complaint pursuant to Rule 12(b)(6) and,
alternatively, moved for summary judgment under Rule 56. On
September 19, 2013, appellant, in reliance on Rule 56(d), filed a
motion requesting the opportunity to take the depositions of: (1)
Lanigan; (2) individuals who provided certifications in support
of the participating defendants’ motion for summary judgment;
and (3) an individual who she claimed provided her with therapy
during her confinement at the Garrett House, but these
depositions never were taken and, according to appellant, the
District Court never passed on the motion. (J.A. 117-21.) Then,
on December 9, 2013, appellant filed a cross-motion seeking an
order certifying the matter as a class action, granting her a
partial summary judgment, and imposing sanctions against the
participating defendants’ attorneys on the ground that they had
obstructed the discovery process. On March 27, 2014, the
District Court entered an order making the disposition of this
case that we set forth at the outset of this opinion. On April 24,
2014, appellant filed a timely notice of appeal from the Court’s
March 27, 2014 order.



                       V. DISCUSSION

       A.     The District Court Properly Granted Summary
              Judgment to Chiesa and Lanigan.

              1.     Appellant failed to allege adequately a §
                     1983 claim against Chiesa and Lanigan.




                               12
        Appellant appeals from the District Court’s March 27,
2014 order granting summary judgment to Chiesa and Lanigan
on her claims against them pursuant to 42 U.S.C. §§ 1983, 1985,
and 1986 and N.J. Stat. Ann. § 10:6-2c.6 Appellant alleged in
her complaint that Chiesa and Lanigan, by their failure to protect
her, made “themselves co-conspirators, aiders and abettors of
the other individual defendants.” (J.A. 92.) Therefore, she
claims that they violated her federal and state constitutional
rights.

        “The first step in evaluating a section 1983 claim is to
‘identify the exact contours of the underlying right said to have
been violated’ and to determine ‘whether the plaintiff has
alleged a deprivation of a constitutional right at all.’” Nicini v.
Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting Cnty. of
Sacramento v. Lewis, 523 U.S. 833, 841 n.5, 118 S.Ct. 1708,
1714 n.5 (1998)). Next, a plaintiff must demonstrate a
defendant’s “personal involvement in the alleged wrongs.”
Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). A
plaintiff makes sufficient allegations of a defendant’s personal
involvement by describing the defendant’s participation in or
actual knowledge of and acquiescence in the wrongful conduct.
6
  Appellant also appeals from that order to the extent that it
granted summary judgment in favor of Brown but we discuss
that aspect of her appeal separately, as it raises issues distinct
from those relating to Chiesa and Lanigan. Appellant contends
that the District Court granted summary judgment to Chiesa and
Lanigan before she had an adequate opportunity for discovery.
But we are satisfied that further discovery could not have
revealed facts that would have altered our result on their
summary judgment motion.




                                13
Id. Although a court can infer that a defendant had
contemporaneous knowledge of wrongful conduct from the
circumstances surrounding a case, the knowledge must be
actual, not constructive. Baker v. Monroe Twp., 50 F.3d 1186,
1194 (3d Cir. 1995); Rode, 845 F.2d at 1201 n.6. A plaintiff
“must portray specific conduct by state officials which violates
some constitutional right.” Gittlemacker v. Prasse, 428 F.2d 1, 3
(3d Cir. 1970).7

       The District Court correctly granted Chiesa and Lanigan
summary judgment on appellant’s § 1983 complaint because her
allegations did not describe their conduct in sufficient detail to
support her conclusory allegations that they had either actual
contemporaneous knowledge of or any personal involvement in
any violation of her constitutional rights. See Rode, 845 F.2d at
1207. Furthermore, inasmuch as the imposition of liability in an
action under § 1983 and the other civil rights statutes she cites
depends on the plaintiff showing that the defendant had personal
involvement in the alleged wrongs, appellant cannot predicate
defendants’ liability on a respondeat superior theory. See Parratt
v. Taylor, 451 U.S. 527, 537 n.3, 101 S.Ct. 1908, 1913 n.3
(1981). The District Court granted Chiesa and Lanigan
summary judgment because it believed, although appellant
contended otherwise, that she was attempting to establish that
they were liable based on their subordinates’ alleged acts, and
therefore appellant impermissibly predicated her complaint
7
   The defenses and immunities applicable to federal
constitutional claims apply with equal force to parallel New
Jersey state constitutional claims. See generally N.J. Stat. Ann.
§§ 10:6-1 et seq. Consequently, we do not make a separate
analysis of the state-law constitutional claims.




                               14
against them on a respondeat superior theory of liability.8

        We realize that appellant argues that, rather than relying
on a respondeat superior basis for liability, she alleged that
Chiesa and Lanigan were liable as policymakers. Courts
recognize that liability under § 1983 may be imposed on an
official with final policymaking authority if that official
establishes an unconstitutional policy that, when implemented,
injures a plaintiff. Sample v. Diecks, 885 F.2d 1099, 1118 (3d
Cir. 1989). However, to establish a claim against a policymaker
under § 1983 a plaintiff must allege and prove that the official
established or enforced policies and practices directly causing
the constitutional violation. Id. at 1114 (“Thus, when a
policymaking official establishes a constitutionally inadequate
state procedure for depriving people of a protected interest and
someone is thereafter deprived of such an interest, the official
has ‘subjected’ that person to a due process violation.”); see also
Berlanti v. Bodman, 780 F.2d 296, 300-01 (3d Cir. 1985).

       Appellant’s arguments regarding policymaking liability

8
  We also point out that a court can affirm a judgment for any
reason supported by the record and therefore a court may affirm
an order for summary judgment for a defendant if the complaint
does not state a claim on which relief may be granted. See In re
Enron Corp. Sec., Derivative & ERISA Litig., 610 F. Supp. 2d
600, 607 (S.D. Tex. 2009) (“While ‘failure to state a claim’ is
usually challenged by a motion to dismiss under Rule 12(b)(6),
it also may serve as a basis for summary judgment. In a
summary judgment context, the failure to state a claim is the
‘functional equivalent’ of the failure to raise a genuine issue of
material fact.” (citing Whalen v. Carter, 954 F.2d 1087, 1098
(5th Cir. 1992))).




                                15
are insufficient. Appellant’s principal allegations were that the
prison personnel deprived her of potable water at the NJSP for
several days on two separate occasions, subjected her to an
impermissible manual body cavity search during her second
confinement at the NJSP, denied her clothing on two separate
occasions at the NJSP, and denied her sanitary napkins and
medications during her second confinement at the NJSP. But
she did not allege in her complaint that the persons directly
involved in this treatment or the other treatment of which she
complains were implementing policies that Chiesa or Lanigan
had promulgated or were following existing practices that they
countenanced likely to result in the violation of inmates’
constitutional rights. Thus, she did not allege that Chiesa or
Lanigan established policies to deny potable water to inmates, to
subject inmates to excessively intrusive body cavity searches, or
to subject inmates to the other treatment of which she
complains. Therefore, neither Chiesa nor Lanigan can be held
responsible on a policymaker theory of liability for the alleged
violations of appellant’s constitutional rights with respect to the
denial of water, the body cavity search, or other treatment of
which she complains. See Bd. of Cnty. Comm’rs v. Brown, 520
U.S. 397, 404, 417, 117 S.Ct. 1382, 1388, 1394 (1997).
Inasmuch as appellant did not allege facts supporting any of her
claims that could justify imposing liability on Chiesa or Lanigan
on the basis of any theory of liability under § 1983, we will
affirm the order for summary judgment on the aspects of the
claims in the complaint against them under that section and
parallel New Jersey law.

              2.      Appellant’s §§ 1985 and 1986 claims
                      against Chiesa and Lanigan fail for the
                      same reasons as her § 1983 claims




                                16
                      against them.

        Appellant advanced conspiracy claims in her complaint
pursuant to 42 U.S.C. §§ 1985 and 1986 against Chiesa and
Lanigan, but, like her § 1983 claims, they also fail as a matter of
law. Under 42 U.S.C. § 1985, a plaintiff may bring a claim for
conspiracy to violate an individual’s civil rights in violation of §
1983, and under 42 U.S.C. § 1986 a plaintiff may bring a claim
based on the allegations made in support of a § 1983 claim
against a responsible official who does not prevent the
conspiratorial acts enumerated in § 1985. But a defendant
cannot be liable under § 1985 or § 1986 unless the defendant
had some awareness of the underlying violation. See Clark v.
Clabaugh, 20 F.3d 1290, 1295 (3d Cir. 1994) (“[A] § 1986
plaintiff must show that . . . the defendant had actual knowledge
of a § 1985 conspiracy . . . .”); Rode, 845 F.2d at 1207-08
(rejecting plaintiff’s § 1985 conspiracy claim because she did
not show defendant’s knowledge of alleged civil rights
violation). Inasmuch as appellant did not plead a valid § 1983
claim against either Chiesa or Lanigan because she did not make
an adequate allegation that they had knowledge of any
deprivation of her constitutional rights, her §§ 1985 and 1986
claims against them fail as well.9 We accordingly will affirm
9
  The District Court believed that a claim appellant made
regarding deprivation of sentence credits was moot because she
had served her maximum sentence and had been released from
custody. Chavarriaga, 2014 WL 1276345, at *14. We,
however, disagree because appellant is seeking damages on the
claim, not an order for her release from custody. Therefore, we
have considered her deprivation of sentence credits claim on the
merits but have concluded that it is not meritorious.
Accordingly, we will affirm the Court’s dismissal of this claim.




                                17
In this regard, we point out that the complaint alleged that the
disciplinary proceedings against appellant were dismissed, but
afterwards “the Department of Corrections arbitrarily and
capriciously refused to restore any of the lost remission credits”
and the failure to do so “wrongly delayed [appellant from]
obtaining freedom.” (J.A. 88.) Furthermore, in her brief she
listed as a related case a habeas corpus action in which she
asserted that the NJDOC did not restore the lost good time
credits following the dismissal of the disciplinary charges that
led to her loss of the credits. Appellant’s br. at 4. But the Court
correctly dismissed the NJDOC from this case on Eleventh
Amendment grounds. We are aware that even though appellant
does not contend that the NJDOC lacks Eleventh Amendment
immunity, she does contend that the participating defendants
waived an Eleventh Amendment immunity defense by removing
the case to the District Court. We are perplexed by this
contention because the NJDOC did not remove the case and it is
the only defendant to whom the Court granted Eleventh
Amendment immunity. Surely it cannot be argued seriously that
the participating defendants could waive the NJDOC’s
immunity when it had not been served with process in the case
and thus did not have the opportunity to decline to consent to the
remand. See 28 U.S.C. § 1446(b)(2)(A). Though appellant did
allege that corrections personnel conspired to deny her good
time credits, she did not explain how they were involved in
awarding or restoring the credits. (J.A. 92.) Moreover,
appellant did not adequately plead a restoration of credits claim
against the participating defendants in her complaint or, indeed,
plead such a claim against any defendant except perhaps the
NJDOC. However, as we have indicated, the Court properly
dismissed the NJDOC on immunity grounds. Regardless of




                                18
the District Court’s grant of summary judgment to Chiesa and
Lanigan on the counts of the complaint based on appellant’s §§
1985 and 1986 claims and her claims under parallel state law.10

       B.     The District Court Properly Dismissed
              Appellant’s Due Process and Equal Protection
              Claims Against Brown, John Doe #1, John Doe
              #2, and Unnamed Defendants Based on Her
              Transfers Among Facilities.

        The District Court held that appellant’s complaint that
her transfers among the three facilities violated her federal and
state constitutional rights to due process and equal protection of
the law did not state a claim on which relief could be granted.11

Eleventh Amendment immunity, however, § 1983 does not
create a cause of action against states or state officials acting in
their official capacities. See Will v. Mich. Dep’t of State Police,
491 U.S. 58, 66, 71, 109 S.Ct. 2304, 2307, 2309 (1989).
Finally, on the sentence credits issue we point out that a claim
that credits due an inmate were not restored is distinct from a
claim that the disciplinary proceedings leading to the loss of the
credits were initiated wrongfully.

10
  Chiesa and Lanigan cannot be liable for appellant’s transfers
because, as we explain below, the transfers did not violate her
constitutional rights.

11
  Appellant contends that the District Court should not have
granted summary judgment to Brown as she did not have an
adequate opportunity to conduct discovery on her claims against
Brown. Yet she did not include Brown in her September 19,
2013 Rule 56(d) motion requesting an opportunity to take




                                19
In particular, appellant alleged that Brown, a NJDOC
supervisor, violated her due process and equal protection rights
when she conspired with unidentified prison personnel to
remove appellant from the Garrett House and confine her in
NJSP cell South-l-GG-12.

        Due process of law protects “persons against deprivations
of life, liberty, or property; and those who seek to invoke its
procedural protection must establish that one of these interests is
at stake.” Wilkinson v. Austin, 545 U.S. 209, 221, 125 S.Ct.
2384, 2389 (2005). But an inmate does not have the right to “be
placed in any particular prison,” including halfway homes and
community release programs. Meachum v. Fano, 427 U.S. 215,
224, 96 S.Ct. 2532, 2538 (1976); Asquith v. Dep’t of Corr., 186
F.3d 407, 411-12 (3d Cir. 1999). A state has broad authority to
confine an inmate in any of its institutions. Meachum, 427 U.S.

depositions so she could oppose the participating defendants’
motion for summary judgment even though she had not deposed
Brown already. In any event, we are satisfied that Brown was
entitled to a judgment under Rule 12(b)(6) and therefore
appellant’s loss of opportunity for discovery, if she had such a
loss, did not prejudice her as a court adjudicates a Rule 12(b)(6)
motion on the basis of the complaint and not on the basis of a
record developed for consideration on a summary judgment
motion. Once again, we note that a court may affirm a judgment
for any reason supported by the record and thus we may affirm
an order for summary judgment for a defendant if the complaint
does not state a claim on which relief may be granted. See In re
Enron Corp. Sec., Derivative & ERISA Litig., 610 F. Supp. 2d
600, 607 (S.D. Tex. 2009). This principle is particularly
applicable here, as Brown, a prevailing defendant, sought a
dismissal on that basis in the District Court.




                                20
at 224, 96 S.Ct. at 2538. Thus, courts recognize that a state’s
authority to place inmates anywhere within the prison system is
among “a wide spectrum of discretionary actions that
traditionally have been the business of prison administrators
rather than of the federal courts.” Id. at 225, 96 S.Ct. at 2538.
Consequently, custodial personnel do not infringe an inmate’s
liberty interests by placing her in one custodial facility rather
than another. Id.

        Our analysis leads us to affirm the District Court’s grant
of summary judgment to Brown on appellant’s complaint arising
from her movement to, and placement in, various facilities, and,
by extension, the dismissal of the complaint making those
claims against all the other defendants. Although the NJDOC
does have policies regarding custodial placements, these policies
and the Due Process Clause do not give an inmate a liberty
interest in being housed in a particular institution or at a
particular custody level. See, e.g., Olim v. Wakinekona, 461
U.S. 238, 244-45, 103 S.Ct. 1741, 1745 (1983); Montanye v.
Haymes, 427 U.S. 236, 242, 96 S.Ct. 2543, 2547 (1976).
Furthermore, appellant did not plead facts, as distinguished from
conclusions, explaining how her transfers among custodial
facilities deprived her of equal protection of the law or violated
her due process rights. Therefore, even assuming arguendo that
Brown participated in the decisions to transfer appellant among
facilities and personally determined her cell assignment at the
NJSP, appellant did not make legally justified allegations that
could establish that Brown violated her equal protection or due
process rights in doing so. Of course, for the reasons we have
set forth, appellant’s due process and equal protection claims
fail against all the other defendants as well.

              C.     The District Court Erred in Part in




                               21
                     Analyzing Appellant’s Eighth
                     Amendment Allegations.

       Pursuant to § 1983, appellant brought Eighth and
Fourteenth Amendment claims against Brown and unnamed
defendants predicated on their denying her potable water during
her second and third confinements in the NJSP and clothing
during her first and second confinements. She also asserts that
she was forced to appear without clothing before male prison
personnel and inmates and was denied sanitary napkins and
related medications for migraine headaches and menstrual
cramps while she was menstruating. Our first step in analyzing
these claims is to “identify the exact contours of the underlying
right said to have been violated” and to determine whether
appellant has “alleged a deprivation of a constitutional right at
all.” Nicini, 212 F.3d at 806. Consequently, we begin our
discussion of this point by noting that the Constitution “does not
mandate comfortable prisons.” Rhodes v. Chapman, 452 U.S.
337, 349, 101 S.Ct. 2392, 2400 (1981).

       Notwithstanding a state’s broad powers to determine
where to place inmates, the Constitution does not permit their
inhumane treatment because “the treatment a prisoner receives
in prison and the conditions under which [the prisoner] is
confined are subject to scrutiny under the Eighth Amendment.”
Helling v. McKinney, 509 U.S. 25, 31, 113 S.Ct. 2476, 2480
(1993).12 Thus, prison officials violate an inmate’s Eighth

12
   The Eighth Amendment has been made applicable to the
states through the Due Process Clause of the Fourteenth
Amendment. Furman v. Georgia, 408 U.S. 238, 400, 92 S.Ct.
2726, 2809 (1972). Accordingly, we only need discuss the
alleged violations of those amendments under the Eighth




                               22
Amendment rights when they deprive her of “a single
identifiable human need such as food, warmth, or exercise.”
Wilson v. Seiter, 501 U.S. 294, 304, 111 S.Ct. 2321, 2327
(1991). But an inmate’s claim that she was subjected to such a
deprivation does not rise to the level of an Eighth Amendment
violation unless: (1) the prison official deprived the prisoner of
the minimal civilized measure of life’s necessities; and (2) the
prison official acted with deliberate indifference in doing so,
thereby exposing the inmate to a substantial risk of serious
damage to her future health. Farmer v. Brennan, 511 U.S. 825,
843, 114 S.Ct. 1970, 1977 (1994).

        An inmate seeking to prove that she has been subjected to
an Eighth Amendment violation therefore must make both an
objective and a subjective showing to impose liability on a
defendant. Objectively, an inmate must show that the
deprivation was “sufficiently serious” so that it reached the level
of an Eighth Amendment violation. Wilson, 501 U.S. at 297,
111 S.Ct. at 2324. Subjectively, an inmate must show that the
defendant acted with “deliberate indifference” to her health or
safety. Farmer, 511 U.S. at 834, 114 S.Ct. at 1977. But to
demonstrate a defendant’s deliberate indifference an inmate
need not show that the defendant intentionally sought to cause
the inmate harm or acted with knowledge that harm to the
inmate probably would result from the defendant’s act or failure
to act. Id. at 835-36, 114 S.Ct. at 1978. Though purposeful
conduct would show at least deliberate indifference, an inmate
satisfies her burden to make that showing if she demonstrates
that the defendant acted or failed to act despite having

Amendment.




                                23
knowledge that her actions or inaction, as the case may be,
would subject the inmate to a substantial risk of serious harm.
Id. at 842, 114 S.Ct. at 1981. The proof necessary to show that
there was a substantial risk of harm is less demanding than the
proof needed to show that there was a probable risk of harm.

       As we noted above, however, in our discussion of
appellant’s complaint against Chiesa and Lanigan, she cannot
predicate liability on her § 1983 claims on a respondeat superior
basis. See Rode, 845 F.2d at 1207. To set forth a claim for
supervisory liability under § 1983, an inmate must

       (1) identify the specific supervisory practice or
       procedure that the supervisor failed to employ,
       and show that (2) the existing custom and practice
       without the identified, absent custom or procedure
       created an unreasonable risk of the ultimate
       injury, (3) the supervisor was aware that this
       unreasonable risk existed, (4) the supervisor was
       indifferent to the risk; and (5) the underling’s
       violation resulted from the supervisor’s failure to
       employ that supervisory practice or procedure.

Brown v. Muhlenberg Twp., 269 F.3d 205, 216 (3d Cir. 2001)
(citing Sample, 885 F.2d at 1118). Put another way, the inmate
must identify the supervisor’s specific acts or omissions
demonstrating the supervisor’s deliberate indifference to the
inmate’s risk of injury and must establish a link between the
supervisor, the act, and the injury. Id.

       Appellant alleged that Brown was responsible for
depriving her of potable water and clothing during her
confinement in cell South-l-GG-12 at the NJSP from May 31,




                               24
2011, through June 2, 2011, and thereby violated her Eighth
Amendment right against cruel and unusual punishment.
Appellant claims that Brown ordered the removal of her clothing
at the beginning of this three-day confinement at the NJSP and
did not provide her with clothes or other covering until the end
of the stay. Appellant also claims in her brief that Brown, as a
supervisor, knew that she was being denied potable water for the
three-day period, and that Brown knew that correctional officers
told her to drink from the toilet bowl when she requested
drinking water. Appellant’s br. at 18. She also alleged that she
was forced to walk to a shower unclothed in the view of male
prison personnel and inmates and was denied sanitary napkins
and medications for migraine headaches and menstrual cramps
when she was menstruating. In addition, appellant alleged that
she was denied potable water during her third confinement at the
NJSP from December 22, 2011, to December 23, 2011, though
she does not charge that Brown was responsible for this second
potable water deprivation.

        On this appeal, we determine whether appellant
sufficiently pleaded a cognizable Eighth Amendment
constitutional injury so that her complaint could survive a
motion to dismiss pursuant to Rule 12(b)(6), for, unless she did,
the District Court did not err in granting Brown summary
judgment. The Court reviewed appellant’s allegations and held
that her “Eighth Amendment claims fail to state a cognizable
claim of a constitutional deprivation that would entitle [her] to
relief, and the claims are dismissed with prejudice against
Defendant Brown and all named and unidentified Defendants in
this action.” Chavarriaga, 2014 WL 1276345, at *10. But when
we accept the factual allegations in appellant’s complaint, we
conclude that the Court partially erred in its analysis of her




                               25
Eighth Amendment claims.

               1.     Objective prong of Eighth Amendment
                      analysis

        We assess first whether appellant’s allegations were
sufficiently serious so that, if proven, they set forth facts
constituting a violation of her Eighth Amendment rights. We
are satisfied that appellant’s allegation that she was deprived of
potable water for three consecutive days during her second
confinement at the NJSP did set forth such a claim because she
alleged facts in sufficient detail that, if proven, would show that
she was deprived of the “minimal civilized measure of life’s
necessities.” Farmer, 511 U.S. at 834, 114 S.Ct at 1977 (citation
and internal quotation marks omitted). We reach the same
conclusion with respect to the denial of potable water during her
third confinement in the NJSP even though the duration of the
deprivation was for a shorter period than during her second
confinement. We also conclude that appellant’s claims that she
was forced to walk or otherwise be naked in the presence of
male prison personnel and inmates enroute to the shower and
denied sanitary napkins and medications for migraine headaches
and menstrual cramps set forth facts that, if proven, would
constitute Eight Amendment violations.13 We are not dissuaded
from reaching these conclusions by our recognition that, as the
District Court observed, “[f]ederal courts have consistently held
that isolated denials of necessities in prison for a short duration .
. . do not rise to the level of cruel and unusual punishment in

13
   We are combining the denial of sanitary napkins and
mediations for migraine headaches and menstrual cramps as
they are related, and therefore when we refer to the denial of
sanitary napkins we are including the denial of the medications.




                                 26
violation of the Eighth Amendment.” Chavarriaga, 2014 WL
1276345, at *9.

        We are of the view that appellant’s allegations that prison
personnel intentionally denied her access to potable water for
three days on one occasion and two days on another raised her
allegations to a level so that rather than charging a tolerable,
though uncomfortable, set of conditions, she had been subjected
to a prohibited inhumane deprivation. See Farmer, 511 U.S. at
832, 114 S.Ct. at 1976. A complete denial of water for three
days other than the water in a toilet bowl lends gravity to
appellant’s allegations because a denial of water for that length
of time—especially when a prisoner is menstruating as appellant
asserts that she was on one occasion—poses a clear “substantial
risk of serious harm” to an inmate. See id. at 833-34, 114 S.Ct.
at 1977. We reach the same conclusion with respect to
appellant’s two-day NJSP confinement from December 22,
2011, to December 23, 2011. Thus, we hold that appellant
pleaded facts with respect to the denial of water that, if true,
could lead to a conclusion that she was subjected to cruel and
unusual punishment. See id.; Young v. Quinlan, 960 F.3d 351,
365 (3d Cir. 1992).

         A denial of clothing in itself, however, though troubling,
in the circumstances of this case is not a deprivation that rises to
the level of the deprivation of water and consequently we are
satisfied that the denial of clothing claim, except to the extent
that it related to her being naked in the presence of male prison
personnel and inmates, requires little discussion. It is sufficient
to point out that the court in Williams v. Delo found that there
had not been an Eighth Amendment violation where the prisoner
was placed in a strip cell without clothes but was sheltered from
the elements.        49 F.3d 442, 443-47 (8th Cir. 1995).




                                27
Consequently, inasmuch as appellant did not make an objective
showing that she suffered an Eighth Amendment violation
merely by reason of the denial of clothing, we largely focus our
analysis of her Eighth Amendment claim against Brown to the
denial of potable water.

        Our opinion, with respect to the denial of clothing,
however, should not be overread. In this regard we point out
that the Supreme Court in Farmer, 511 U.S. at 832, 114 S.Ct. at
1976, indicated that prison officials “must ensure that inmates
receive adequate food, clothing, shelter, and medical care . . . .”
Thus, we are limiting our holding with respect to the denial of
clothing to the facts of this case. Moreover, we exclude from
our holding appellant’s claim that she was forced to walk down
a staircase and a hallway naked in plain view of male prison
personnel and inmates to reach a shower or otherwise was
exposed while naked to male prison personnel and inmates. In
our view this allegation asserts an Eighth Amendment claim
because forcing her to be naked in these circumstances would be
a malicious act intended to humiliate her for no legitimate
penological reason. See King v. McCary 781 F.3d 889, 896,
898 (7th Cir. 2015); Lee v. Down, 641 F.2d 1117, 1119 (4th Cir.
1981).

       We also hold that appellant alleged facts that constituted
a cause of action when she claimed that officers denied her
sanitary napkins and medications while she was menstruating.
Clearly, that was an allegation sufficient to constitute an Eighth
Amendment violation. See Adkins v. Cnty. of Orange, 372 F.
Supp. 2d 377, 406 (S.D.N.Y. 2005).

              2.      Subjective prong of Eighth Amendment
                      analysis




                                28
        When we address the subjective prong of appellant’s
Eighth Amendment claim we are concerned with Brown as a
named and participating defendant and we consider first whether
the deprivation of water can be tied to what appellant contends
was Brown’s intentional act or deliberate indifference to her
health or safety during her May 31, 2011, to June 2, 2011
confinement at the NJSP. See Farmer, 511 U.S. at 834, 114
S.Ct. at 1977; Labatad v. Corr. Corp. of Am., 714 F.3d 1155,
1160 (9th Cir. 2013). “A prison official must ‘be aware of facts
from which the inference could be drawn that a substantial risk
of serious harm exists, and . . . must also draw the inference.’”
Id. (quoting Farmer, 511 U.S. at 837, 114 S.Ct. at 1977).
“Liability may follow only if a prison official ‘knows that
inmates face a substantial risk of serious harm and disregards
that risk by failing to take reasonable measures to abate it.’” Id.
(quoting Farmer, 511 U.S. at 847, 114 S.Ct. at 1984).

        We are satisfied that appellant’s allegations that Brown
intentionally denied her potable water for three days or was
deliberately indifferent to the denial were insufficient to impose
liability on Brown because appellant did not adequately allege
facts attributing the denial to Brown. Although the complaint
pleaded that Brown was one of an unspecified number of
supervisors of the correctional officers who interacted with
appellant, appellant did not make specific allegations concerning
Brown’s duties as a supervisor, or her interactions or
communications with correctional officers in general, let alone
with the officers directly involved with appellant’s custody. The
complaint did allege that Brown forced appellant to drink water
“from a dirty toilet bowl,” but this allegation was conclusory
because appellant did not plead that Brown gave a direction for
appellant to drink in this way.




                                29
        It is clear that appellant based her complaint against
Brown for the denial of water on the actions of subordinate
personnel, and thus appellant was seeking to place liability on
Brown on a respondeat superior theory or was alleging that
Brown was liable on some other theory merely because of her
position as a supervisor. But Brown’s position as a supervisor
without more did not make her responsible for her subordinates’
conduct. Accordingly, we cannot infer from the factual
allegations in the complaint that Brown should have been alerted
to a history of mistreatment of inmates in general or of appellant
in particular. And, although appellant alleged in her complaint
that she was placed in a known “condemned” cell that frequently
was without water, that allegation does not support a claim that
Brown knew or should have known that appellant was deprived
of water, subjecting her to a substantial risk of harm during her
three-day confinement at the NJSP from May 31, 2011, until
June 2, 2011. See Wood v. Beauclair, 692 F.3d 1041, 1051 (9th
Cir. 2012) (prison supervisors lacked knowledge of risk to
inmate when supervisor had no reason to suspect mistreatment
and inmate did not complain of actions to prison officials until
long after the incidents occurred).

       We also are satisfied that appellant did not adequately
plead that Brown was instrumental in requiring her to go to the
shower or otherwise be naked while in the presence of male
prison personnel and inmates and in not supplying her with
sanitary napkins and medications. Rather, though she did plead
that Brown directed that her clothing be taken from her, her
allegations with respect to the walk to the shower or otherwise
be naked in the presence of male prison personnel and inmates
and the denial of sanitary napkins and medications are
generalized with respect to the individuals responsible for these




                               30
actions.

       Although appellant did not adequately plead that Brown
should have known that she was deprived of water for three
days, we reiterate our rejection of the District Court’s
conclusion that the deprivations of potable water in this case
could not be cruel and unusual punishment under the Eighth
Amendment. See Chavarriaga, 2014 WL 1276345, at *9. Thus,
while we uphold the grant of summary judgment on the denial
of potable water as well as on the naked shower walk and other
naked exposures and the denial of sanitary napkin and
medications claims in Brown’s favor, we will reverse the
District Court’s dismissal of the Eighth Amendment claims
against the unknown defendants that appellant alleged were
responsible for these deprivations and will remand the case for
further proceedings on these claims.

              D.     The District Court Partly Erred In
                     Analyzing Appellant’s Eighth
                     Amendment Allegations and Related
                     State-Law Claims Relating to her Body
                     Cavity Search.

       Appellant’s next claim of unconstitutional punishment
challenges the legality of a cavity search in which a prison guard
inserted her fingers into appellant’s vagina and rectum. In
advancing this claim, appellant did not assert that she was
deprived of any of life’s necessities but rather that she was
subjected to a painful and unwarranted use of force. “In the
excessive force context, society’s expectations are different[]”
than in the context of prison conditions, and accordingly the test
for an Eighth Amendment violation is different as well. Hudson
v. McMillian, 503 U.S. 1, 9, 112 S.Ct. 995, 1000 (1992).




                               31
“When prison officials maliciously and sadistically use force to
cause harm, contemporary standards of decency always are
violated. This is true whether or not significant injury is
evident.” Id. (citation omitted).

         The District Court held that the cavity search was
justifiable as a “routine security measure,” noting that the
Supreme Court has “held that it is constitutional to conduct a
full strip search of an individual detained in the general
population of a jail.” Chavarriaga, 2014 WL 127634, at *12-13.
 But in that Supreme Court case, Florence v. Board of Chosen
Freeholders, the Court was concerned with whether a uniform
policy of “strip searching” detainees held in a general jail
population violated the detainees’ rights under the Fourth
Amendment—not the Eighth Amendment on which appellant
relies.14 132 S.Ct. 1510, 1515-16 (2012). More importantly, the
strip searches in Florence involved only the visual inspection of
detainees’ body cavities, and there “[we]re no allegations that
the detainees . . . were touched in any way as part of the
searches.” Id. at 1515. Indeed, in response to an amici’s
“concerns about instances of officers engaging in intentional
14
   The District Court treated the body cavity search claim under
the Fourth Amendment as it held that appellant “does not allege
any facts to show that the strip search was so outside the scope
of a reasonable search policy that it would rise to the level of a
Fourth Amendment violation.” Chavarriaga, 2014 WL 127634,
at *13 (internal quotation marks omitted). But our result on the
body cavity search issue would not be different even if we
considered that appellant made the claim under the Fourth
Amendment. In any event, appellant pled the claim under the
Eighth Amendment. (J.A. 92.)




                               32
humiliation and other abusive practices,” the Court recognized
that there may “be legitimate concerns about the invasiveness of
searches that involve the touching of detainees.” Id. at 1523.
Thus, Florence does not govern here.

          Florence does stand for the proposition that “a regulation
impinging on an inmate’s constitutional rights must be upheld
‘if it is reasonably related to legitimate penological interests.’”
132 S.Ct. at 1515 (quoting Turner v. Safley, 482 U.S. 78, 89,
107 S.Ct. 2254, 2261 (1987)).15 But appellant does not
challenge a prison regulation—in fact, she alleged that Jane Doe
searched her body cavities in violation of the applicable
regulations. The factors our Court considers in applying the
“legitimate penological interest” test further demonstrate that the
test is ill-suited for assessing unauthorized and malicious
conduct on the part of prison guards. See Sharp v. Johnson, 669
F.3d 144, 156 (3d Cir. 2012).

      The District Court also determined that it should defer to
the judgment of corrections officials on the question of whether

15
  In J.B. v. Fassnacht, 801 F.3d 336 (3d Cir. 2015), we held,
contrary to the district court in that case, that the holding in
Florence applies to juvenile offenders admitted to the general
population of a juvenile detention center. Consequently, we
reversed an order denying summary judgment to police and
public official defendants in an action brought against them by a
juvenile subjected to a strip search upon his detention in a
juvenile facility. The significance of the case here is its focus
on the importance of security in custodial facilities. However,
the search in Fassnacht was not nearly as intrusive as appellant’s
body cavity search and thus the case adds little support to Jane
Doe’s position on this appeal.




                                33
the cavity search was permissible, and it concluded that the
search was permissible as “a routine security measure.”
Chavarriaga, 2014 WL 127634, at *13. Appellant plainly
alleged facts that demonstrate that the cavity search was not
routine for, as we already have explained, she asserted that the
prison personnel made such a search on only one of the three
occasions she was held at the NJSP. In addition, she alleged
that the search was conducted in a manner that violated
applicable New Jersey regulations. In this regard, the
regulations provide that before such a search is made, a
supervisor must have reasonable suspicion to believe that
contraband will be found in the inmate’s body cavity. Then, if
there is to be a search, the prison personnel must take the inmate
to the infirmary and offer the inmate the assistance of a medical
provider in removing the contraband. The regulations further
provide that prison personnel cannot remove contraband
involuntarily unless they follow a detailed set of procedures and
that the supervisor authorizing the search must prepare a written
report of the basis for, conduct of, and results of the search. See
N.J. Admin. Code § 10A:3-5.8. According to the complaint the
prison personnel disregarded these procedures in their entirety.

     But the constitutional question that we face is not whether
New Jersey’s policies on cavity searches are reasonable or even
whether the prison personnel followed them. Rather, the
constitutional question is whether appellant plausibly has
alleged that Jane Doe maliciously searched her body cavities.
See Hudson, 503 U.S. at 9, 112 S.Ct. at 1000. To that end, the
allegation that the prison personnel did not follow the
regulations gives some support to an inference that the search
was malicious. We find additional support for drawing that
inference because appellant alleged that the cavity search was so




                                34
painful that during the search she cracked a molar in two while
clenching her teeth. (J.A. 80.) Nevertheless, neither the District
Court nor the participating defendants have addressed the
question of whether the cavity search violated the Eighth
Amendment. After our consideration of the body cavity search
issue, we will reverse the District Court’s order dismissing
appellant’s Eighth Amendment claims against Jane Doe and will
remand the case for further proceedings on these claims.

        Notwithstanding our foregoing discussion, we hold that
the District Court correctly granted Brown summary judgment
on appellant’s Eighth Amendment body cavity search claim. In
her brief, appellant attempts to implicate Brown in her manual
body cavity search by claiming that “Jane Doe’s simultaneous
digital penetration of plaintiff’s vagina and rectum was
committed in the presence of her direct supervisor, Sgt. Brown.”
 Appellant’s br. at 31. Yet this statement, though quite specific,
was in appellant’s brief and not her complaint, and is of
questionable significance as she goes on in her brief to indicate
that Brown “evidently authorized and supervised” the search, a
comment that suggests that she only is surmising that Brown
was involved in the search. Id. at 33 (emphasis added). In any
event, appellant by making these allegations in her brief cannot
overcome the lack of an adequate pleading in her complaint
alleging with specificity that Brown was involved in the search.
 In fact, although appellant did allege in her complaint that
Brown “supervised various DOC personnel,” she did not allege
that Brown supervised Jane Doe. (J.A. 72.) Although a court
on a motion to dismiss ordinarily “must accept the allegations in
the complaint as true,” it is not compelled to accept assertions in
a brief without support in the pleadings. Morrow, 719 F.3d at
165. After all, a brief is not a pleading. We therefore will




                                35
affirm the District Court’s grant of summary judgment on the
body cavity claim in favor of Brown.

       E.     Equal Protection Claims with Respect to Denial
              of Potable Water, the Body Cavity Search, and
              Contentions of Other Constitutional Violations.

       Appellant asserts that she was denied potable water,
subjected to the body cavity search, and forced to endure the
other violations to which we have referred for discriminatory
reasons that violated the Equal Protection Clause of the
Fourteenth Amendment. But she does not assert that defendants
discriminated against her because of her race or any other
protected classification; rather, she claims that defendants
treated her inhumanely because they were retaliating against her
because of the lawsuit she filed against Somerset County
detectives who she claims used excessive force in arresting her.

       Appellant’s assertions are most easily understood as being
a First Amendment retaliation claim. “Retaliating against a
prisoner for the exercise of [her] constitutional rights is
unconstitutional.” Bistrian v. Levi, 696 F.3d 352, 376 (3d Cir.
2012). If defendants punished appellant for exercising her right
to petition the courts, they are liable for violating the First
Amendment. See id. But even though appellant raised the First
Amendment in her brief, she did not plead a First Amendment
claim in her complaint. Therefore, there is not a First
Amendment claim properly before us. See McClintock v.
Eichelberger, 169 F.3d 812, 817 (3d Cir. 1999); Krouse v. Am.
Sterilizer Co., 126 F.3d 494, 499 (3d Cir. 1997).

    Instead of pleading her claim under the First Amendment,
as we have indicated appellant asserted in her complaint that




                               36
defendants’ acts of retaliation violated the Equal Protection
Clause. But inasmuch as appellant did not allege that her
membership in a protected group was the motivation for
unfavorable treatment, the only claim available to her is that she
was arbitrarily singled out for this treatment as a “class of one.”
In order “to state a claim for [a] ‘class of one’ [denial of] equal
protection, a plaintiff must at a minimum allege that [s]he was
intentionally treated differently from others similarly situated by
the defendant and that there was no rational basis for such
treatment.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 243
(3d Cir. 2008); see also Renchenski v. Williams, 622 F.3d 315,
337-38 (3d Cir. 2010) (analyzing such a claim in the prison
context).

     The District Court dismissed appellant’s equal protection
claim solely on the ground that her disciplinary infractions
prompted her transfers to the NJSP and therefore there was a
rational basis for the transfers. (J.A. 24.) Appellant disputes
this conclusion, noting that the second transfer was not
authorized and the prison has admitted that it was made in error.
 Moreover, appellant claims that a false accusation engineered
by corrections personnel led to the third transfer.

      We are satisfied that the District Court mischaracterized
appellant’s equal protection claim. Though, as we held above,
appellant’s transfers did not violate the equal protection clause,
and even if there was a rational basis for transferring appellant
to the NJSP, she contends there was no rational basis for her
treatment once she arrived there. Indeed, appellant hit the
“perverse jackpot” of being assigned to the same cell without
potable water on all three occasions that she was confined in the
NJSP. Appellant alleges that the adverse treatment to which she
was subjected did not comply with official prison policies,




                                37
including those relating to body cavity searches, and she
contends that they rose to the level of a constitutional violation.
We find support for this allegation for, as noted above, the
cavity search was plainly not a routine security measure because
the prison personnel made such a search only during appellant’s
second confinement in the NJSP and, so far as we are aware, not
because appellant committed a disciplinary infraction or in some
way led the prison personnel to believe that she was concealing
contraband in her body. When considered in light of the fact
that appellant had filed the suit against the detectives that we
described above, her treatment may support a retaliation claim
and, if so, the search was not made for a legitimate penological
reason. Accordingly, we believe that it reasonably could be
inferred that prison personnel targeted her intentionally without
a legitimate penological basis.16 The District Court erred in
concluding otherwise and thus, on remand, appellant should be
able to proceed on her body cavity search, denial of potable
water, being forced to walk to the shower or otherwise exposed
while naked in the presence of male prison personnel and
inmates, and denial of sanitary napkins and medications claims
on an equal protection as well as an Eighth Amendment basis.

              F.      Appellant’s State-Law Claims

        As described above, appellant asserts in her brief, though
not in her complaint, that her body cavity search violated the
criteria in N.J. Admin. Code § 10A:3-5.8, a regulation
governing inmates’ body cavity searches and requiring that
correctional personnel conduct body cavity searches at a

16
  A jury might decline to draw that inference if it believed that
the prison personnel would not have been concerned with
appellant’s suit against other individuals.




                                38
facility’s infirmary. But in her complaint appellant made this
allegation without citation to the specific regulation that she
claims was violated. We nevertheless conclude that the
pleading is adequate to survive a motion to dismiss, and
therefore we will reverse the District Court’s Rule 12(b)(6)
dismissal of this state-law claim as to Jane Doe. We, however,
will not preclude a defendant substituted for Jane Doe from
arguing that a violation of N.J. Admin. Code § 10A:3-5.8(b)
cannot give rise to civil liability as a definitive resolution on this
issue should not be made in the absence of the actual defendant
charged with the violation.

       We have not overlooked appellant’s attempt in her brief
to implicate Brown in a N.J. Admin. Code § 10A:3-5.8 violation
on the basis of a different provision than subsection 5.8(b). On
appeal, appellant asserts in her brief that Brown, as a supervisor,
violated N.J. Admin. Code § 10A:3-5.8(g), which provides:

       [T]he custody staff member in charge shall
       prepare a written report of the results of a body
       cavity search that shall be made part of the
       inmate’s record and shall include, but is not
       limited to, the following information: 1. A
       statement of facts indicating reasonable suspicion
       for the search; 2. The name of the custody staff
       member in charge who authorized the search.

But the complaint did not make an adequate allegation against
Brown under N.J. Admin. Code § 10A:3-5.8(g) even if a
violation of that provision could be actionable, as it did not
allege that Brown was Jane Doe’s supervisor or provide any
other allegations sufficient to link Brown to appellant’s manual
body cavity search. After all, even if at some times Brown




                                 39
supervised Jane Doe, Brown surely was not on duty around the
clock, so we cannot draw an inference from the complaint that
Brown gave an instruction to Jane Doe to make the search.
Thus, the complaint did not adequately plead that Brown was
the individual who should have made a timely record of the
grounds for reasonable suspicion that the search would lead to
the discovery of contraband.

        Considering all the circumstances of the case, we are
satisfied that there is no basis to hold Brown liable for any
violation of state-law regulations governing searches. Appellant
did not make sufficient allegations in her complaint that Brown
was or should have been involved in the oversight of her search,
or, in fact, was involved in the search. Though we accept the
allegation that appellant was subject to a manual body cavity
search in a cell contrary to a regulation requiring that all body
cavity searches of inmates be conducted in an institution’s
infirmary on the basis of a supervisor’s finding of reasonable
suspicion, appellant has not tied Brown to any violation of this
regulation. We accordingly will affirm the grant of summary
judgment on appellant’s state-law body cavity search claim in
favor of Brown.17


17
  Appellant filed a cross-motion for summary judgment against
Lanigan, Brown, and the NJDOC and she appeals the District
Court’s denial of that motion. “Although an order denying [a]
motion for summary judgment is not ordinarily final and
appealable, it becomes appealable when accompanied by an
order granting a cross-motion for summary judgment.” Gardner
v. State Farm Fire & Cas. Co., 544 F.3d 553, 557 n.1 (3d Cir.
2008) (citing Nazay v. Miller, 949 F.2d 1323, 1328 (3d Cir.
1991)). That scenario is the procedural posture here because




                               40
               G.     Putative Class Claims

        Inasmuch as the District Court dismissed all of
appellant’s claims under Rule 12(b)(6), except to the extent that
it granted the participating defendants summary judgment which
had the same consequence as a Rule 12(b)(6) dismissal, the
Court understandably denied as moot her motion for class action
certification. But to the extent that our disposition of this appeal
includes a remand of this case to the District Court for further
proceedings on certain of appellant’s claims, we cannot say that
a motion for class action certification will continue to be moot.
In the circumstances, we will affirm the order denying
appellant’s motion for class action certification but do so
without prejudice to appellant seeking class action certification
on the remand.



                      VI. CONCLUSION

       We will affirm the District Court’s order for summary
judgment in favor of Chiesa, Lanigan, and Brown. We will
reverse the Court’s order of dismissal of appellant’s cruel and
unusual punishment Eighth Amendment and Fourteenth
Amendment and parallel state-law claims against the unnamed
defendants with respect to the alleged denial of potable water

Lanigan and Brown obtained summary judgment and the Court
granted equivalent relief to the NJDOC. In view of those
dispositions, we have jurisdiction over appellant’s appeal from
the denial of her motion for summary judgment. It is clear that
in light of our other holdings, the Court correctly denied that
motion.




                                41
and sanitary napkins and related medications to appellant and
with respect to appellant being required to go to the shower or
otherwise be exposed while naked in the presence of male
prison personnel and inmates. We will reverse the order of
dismissal of appellant’s cruel and unusual punishment body
cavity search claims under the Eighth and Fourteenth
Amendments and parallel state-law constitutional claims as to
Jane Doe. We will reverse the order of dismissal of appellant’s
Fourteenth Amendment equal protection claims and parallel
state-law denial of potable water and sanitary napkins and
medications and being forced to walk or otherwise be exposed
while naked in the presence of male prison personnel and
inmates and body cavity search claims. We will reverse the
dismissal of the body cavity search claim in violation of New
Jersey regulations against unknown defendants. We will affirm
the order denying appellant’s motion for class action
certification without prejudice to its renewal on remand. We
will affirm the order denying appellant’s cross-motions for
partial summary judgment against Lanigan, Brown, and the
DOC and for sanctions against participating defendants’
counsel. We will remand the case to the District Court for
further proceedings on the claims the dismissal of which we are
reversing and, if presented, for further proceedings on a renewed
motion for class action certification. We emphasize that the
only substantive claims that may go forward on the remand are
those related to the denial of water, the body cavity search, the
denial of sanitary napkins and related medications, and the
forcing of appellant to appear naked in the presence of male
prison personnel and inmates.18

18
  We have not determined whether, if appellant attempts to
proceed in this action on remand, she should be permitted to




                               42
         We express no opinion on the conclusiveness of our
findings on any newly added defendants on the remand as that
matter will be for the District Court to decide. We note that
there are two named defendants, Sheppard and Wair, other than
the participating defendants who already are in the case, but we
will not allow appellant on the remand to proceed against them
at this late date, as they have been parties since the filing of the
final amended complaint in this case and appellant has not been
prosecuting the case against them. See Fed. R. Civ. P. 15(c). In
the circumstances, we regard the case against them as
abandoned. The parties will bear their own costs on this appeal.




amend her complaint to name actual defendants because the
parties have not briefed the point. Therefore, the right to
challenge such potential amendments is preserved.




                                43